         Case 1:20-cv-10685-ADB Document 211 Filed 07/29/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

ABDY NIZEYIMANA, on behalf of                         )
himself and all others similarly situated,            )
                                                      )
                       Petitioners,                   )
                                                      )
               v.                                     )       Civil Action No. 20-10685-ADB
                                                      )
ANTONE MONIZ, Superintendent of the                   )
Plymouth County Correctional Facility                 )
                                                      )
                       Respondent.                    )

    RESPONDENT’S NOTICE OF INTENT TO TRANSFER AND THEN REMOVE

       Respondent Antone Moniz (“Respondent”), Superintendent of the Plymouth County

Correctional Facility, by and through his attorney, Andrew E. Lelling, United States Attorney for

the District of Massachusetts, respectfully submits this notification pursuant to this Court’s Order,

dated June 9, 2020. Doc. # 144.

       As of this week, four new ICE detainees are now housed in Unit C-3: Argelio Pedroza

Cante, Carlos Perez, Juan Carlos Tovar-Sanchez, and Jose Medeiros. As early as Friday, however,

ICE intends to execute Jose Medeiros’s final order of removal by transferring him out of the district

and removing his from the United States to Portugal.

       A current roster of Unit C-3 is attached as Exhibit A hereto.

                                                      Respectfully submitted,

                                                      ANTONE MONIZ
                                                      Superintendent of the Plymouth
                                                      County Correctional Facility

                                                      By his attorneys,
        Case 1:20-cv-10685-ADB Document 211 Filed 07/29/20 Page 2 of 2



                                          ANDREW E. LELLING,
                                          United States Attorney

                                    By:   /s/ Jason C. Weida
                                          Jason C. Weida
                                          Assistant U.S. Attorney
                                          United States Attorney’s Office
                                          1 Courthouse Way, Suite 9200
                                          Boston, Massachusetts 02210
                                          (617) 748-3180
Dated: July 29, 2020                      Jason.Weida@usdoj.gov
